[Cite as DeVore v. Black, 2021-Ohio-198.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


ADAM M. DEVORE,                                   :   JUDGES:
                                                  :   Hon. Craig R. Baldwin, P.J.
        Petitioner                                :   Hon. W. Scott Gwin, J.
                                                  :   Hon. John W. Wise, J.
-vs-                                              :
                                                  :
WARDEN KENNETH BLACK, WARDEN,                     :   Case No. 2020 CA 0074
RI.C.I.,                                          :
                                                  :
        Respondent                                :   OPINION



CHARACTER OF PROCEEDING:                              Writ of Habeas Corpus




JUDGMENT:                                             Dismissed




DATE OF JUDGMENT:                                     January 28, 2021




APPEARANCES:

For Petitioner                                        For Respondent

ADAM M. DEVORE, Pro se                                WILLIAM H. LAMB, Esq.
A704-923                                              Assistant Attorney General
1001 Olivesburg Rd.                                   Criminal Justice Section
Mansfield, Ohio 44905                                 441 Vine Street, 1600 Carew Tower
                                                      Cincinnati, Ohio 45202
Richland County, Case No. 2020 CA 0074                                              2



Baldwin, J.

       {¶1}   On November 30, 2020, Adam M. DeVore filed a Petition for Writ of Habeas

Corpus. He requests immediate release from prison. Mr. DeVore asserts his maximum

prison term for count two (abduction) expired and count three (domestic violence) is void

for lack of subject matter jurisdiction because the alleged offense did not occur on or

about the period between January 7, 2017 and January 9, 2017, in Ashland County, Ohio.

[Complaint in Habeas Corpus, ¶ 5] The Ohio Attorney General, on behalf of Respondent,

Kenneth Black, moved to dismiss Mr. DeVore’s petition under Civ.R. 12(B)(6).

       {¶2}   The purpose of a Civ.R. 12(B)(6) motion is to test the sufficiency of the

complaint. State ex rel. Boggs v. Springfield Loc. School Dist. Bd. of Edn., 72 Ohio St.3d

94, 95, 647 N.E.2d 788 (1995). In order for a case to be dismissed for failure to state a

claim, it must appear beyond doubt that, even assuming all factual allegations in the

complaint are true, the nonmoving party can prove no set of facts that would entitle that

party to the relief requested. Keith v. Bobby, 117 Ohio St.3d 470, 2008-Ohio-1443, 884

N.E.2d 1067, ¶ 10. If a petition does not satisfy the requirements for a properly filed

petition for writ of habeas corpus or does not present a facially viable claim, it may be

dismissed on motion by the respondent or sua sponte by the court. Flora v. State, 7th

Dist. Belmont No. 04 BE 51, 2005-Ohio-2383, ¶ 5.

       {¶3}   “To be entitled to a writ of habeas corpus, a petitioner must show that he is

being unlawfully restrained of his liberty and that he is entitled to immediate release from

prison or confinement.” State ex rel. Whitt v. Harris, 157 Ohio St.3d 384, 2019-Ohio-4113,

137 N.E.3d 71, ¶ 6, citing R.C. 2725.01; State ex rel. Cannon v. Mohr, 155 Ohio St.3d

213, 2018-Ohio-4148, 120 N.E.3d 776, ¶ 10. Habeas corpus is not available when an
Richland County, Case No. 2020 CA 0074                                                 3


adequate remedy at law exists. Billiter v. Banks, 135 Ohio St.3d 426, 2013-Ohio-1719,

988 N.E.2d 556, ¶ 8.

       {¶4}   For the following reasons, we grant respondent’s Motion to Dismiss. First,

Mr. DeVore failed to comply with R.C. 2969.25(A). This statute requires an inmate who

commences a civil action or appeal of a civil action against a government entity or

employee to file, at the time the action or appeal is commenced, “an affidavit that contains

a description of each civil action or appeal of a civil action that the inmate has filed in the

previous five years in any state or federal court.”

       {¶5}   The Affidavit of Prior Action filed by Mr. DeVore lists only a writ of habeas

corpus that is currently pending in the United State District Court, Northern District of

Ohio, Eastern Division. [Adam M. DeVore v. Harold May, Warden, Case No. 1:19-cv-

2442] However, a check of the Ohio Supreme Court’s docket indicates that in 2019, Mr.

DeVore also appealed a denial of an Application for Reopening under App.R. 26(B). See

State of Ohio v. Adam M. DeVore, Ohio Supreme Court Case No. 19-0387. An application

for reopening is a collateral, postconviction remedy that is civil in nature. State v. Terry,

8th Dist. Cuyahoga No. 100813, 2020-Ohio-3448, ¶ 7, citing State v. Twyford, 106 Ohio

St.3d 176, 2005-Ohio-4380, 833 N.E.2d 289, ¶ 8; Morgan v. Eads, 104 Ohio St.3d 142,

2004-Ohio-6110, 818 N.E2d 1157, syllabus.

       {¶6}   This appeal to the Ohio Supreme Court should have also been included in

Mr. DeVore’s Affidavit of Prior Action. Failure to include this action justifies dismissal of

Mr. DeVore’s writ. See State ex rel. Swanson v. Ohio Dept. of Rehab. & Corr., 156 Ohio

St.3d 408, 2019-Ohio-1271, 128 N.E.3d 193, ¶¶ 6-7 (omission of one case from the
Richland County, Case No. 2020 CA 0074                                                      4


affidavit’s list of prior civil actions constituted a failure to comply with the statute, justifying

dismissal.)

       {¶7}    Second, Mr. DeVore’s writ challenges alleged defects in his indictment. He

maintains this Court, in denying relief in his direct appeal, “changed material facts of

petitioner’s case, holding that the domestic violence offense occurred when the State’s

victim was ‘hit’ after leaving a bar. Testimony alleges this alleged ‘hit’ occurred in ‘October’

* * * but does not set forth any location. * * * Petitioner was never indicted for this alleged

October incident.” [Memorandum in Support of Petition for Writ of Habeas Corpus, p. 3]

       {¶8}    We have reviewed our opinion in Mr. DeVore’s direct appeal, State v.

DeVore, 5th Dist. Ashland No. 18-COA-011, 2018-Ohio-4189, and find no language

indicating the victim was hit when leaving a bar in October. In his response to the Motion

to Dismiss, Mr. DeVore indicates the Court should review a February 6, 2019 opinion and

not the opinion issued by this Court in October 2018. Mr. DeVore attached the 2019

opinion as Exhibit 3 to his Memorandum in Support of Petition for Writ of Habeas Corpus.

Exhibit 3 is part of an opinion issued by a federal court in Case No. 1:19-cv-02442-CAB.

       {¶9}    We find no language in Exhibit 3 that supports Mr. DeVore’s argument.

Instead, the portion of the attached opinion addresses allied offenses and prosecutorial

misconduct arguments. Therefore, we find no basis upon which to grant habeas relief

since it does not appear any court concluded the domestic violence occurred in October

and not between January 7, 2017 and January 9, 2017, as alleged in the indictment.

       {¶10} Third, the Ohio Supreme Court recently reiterated in McDougald v.

Bowerman, ____ Ohio St.3d ____, 2020-Ohio-3942, ____ N.E.3d ____ that “claims of an

invalid indictment are not cognizable in habeas corpus. Id. at ¶ 9, citing Wooton v.
Richland County, Case No. 2020 CA 0074                                              5


Brunsman, 112 Ohio St.3d 153, 2006-Ohio-6524, 858 N.E.2d 413, ¶ 7. An inmate has an

adequate remedy by way of a direct appeal to challenge the validity of an indictment.

Luna v. Russell, 70 Ohio St.3d 561, 562, 639 N.E.2d 1168 (1994). Mr. DeVore did not

challenge the indictment in his direct appeal and cannot do so now by way of habeas

corpus.

         {¶11} Finally, Mr. DeVore’s maximum sentence has not expired and this serves

as another basis to dismiss his petition for habeas corpus. Habeas corpus is generally

available only when the petitioner’s maximum sentence has expired and he is being held

unlawfully. Heddleston v. Mack, 84 Ohio St.3d 213, 214, 702 N.E.2d 1198 (1998), citing

Morgan v. Ohio Adult Parole Auth., 68 Ohio St.3d 344, 346, 626 N.E.2d 939 (1994). Mr.

DeVore is properly serving a sentence for domestic violence. The Ohio Department of

Rehabilitation and Correction website indicates Mr. DeVore’s maximum sentence will

expire on July 7, 2023.1 Because Mr. DeVore’s maximum sentence has not expired he

cannot state a claim for habeas corpus relief.

         {¶12} For the reasons set forth above, we grant Respondent’s Motion to Dismiss

under Civ.R. 12(B)(6). The clerk of courts is hereby directed to serve upon all parties not

in default notice of this judgment and its date of entry upon the journal. See Civ.R. 58(B).




1   https://appgateway.drc.ohio.gov/OffenderSearch/Search/Details/A704923
Richland County, Case No. 2020 CA 0074   6


   {¶13}     MOTION GRANTED.

   {¶14}     CAUSE DISMISSED.

   {¶15}     COSTS TO PETITIONER.

   {¶16}     IT IS SO ORDERED.

By: Baldwin, J.

Gwin, P.J. and

Wise, John, J. concur.